Citation Nr: 0724724	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-07 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due as an undiagnosed illness as a 
result of service in the Persian Gulf theatre of operations.

2.  Entitlement to service connection for a sinus condition, 
to include as due as an undiagnosed illness as a result of 
service in the Persian Gulf theatre of operations.

3.  Entitlement to service connection for the residuals of a 
back injury.

4.  Entitlement to service connection for nephrolithiasis 
(kidney stones).  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from August 1989 to August 
1994.  This included time in the Southwest Asia theatre of 
operations during Operation Desert Shield/Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 2003 
and July 2004 of the VA Regional Office (RO) in Detroit, 
Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has averred that the RO erred when it did not 
grant service connection for disabilities listed on the front 
page of this action.  He maintains that while in service, he 
injured his back and has continued to suffer from the 
residuals of that injury since leaving the Army.  He further 
believes that his condition that results in kidney stones 
became more disabling while in service and that the other two 
disorders, chronic fatigue syndrome and a sinus disability, 
are the direct result of his service.  

The record reflects that the veteran was sent a VCAA-type 
letter in May 2004.  However, that letter only addressed the 
veteran's back and kidney disabilities.  He did not receive a 
VCAA-type letter for the disabilities involving his sinuses 
and his chronic fatigue syndrome.  In other words, he did not 
receive a letter that informed him how he could prevail on 
his claim involving fatigue and his sinuses.  He was not told 
what the VA would do to assist him with his claim, and what 
evidence the VA would obtain on his behalf.  Most 
importantly, the RO did not inform the veteran that he needed 
to show "a relationship between the chronic disability and 
the undiagnosed illness."  Hence, it is the conclusion of 
the Board that the veteran has been inadequately informed as 
how he may succeed with respect to these issues.

Specifically, the VCAA requires not only that the RO (through 
the VCAA letter) inform the veteran how he can prevail on his 
service connection claim, but the RO must discuss the 
difference in direct service connection and service 
connection secondary to an unknown agent.  Additionally, the 
RO has a further duty to discuss the applicability of case 
law [Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 1171 (1998); and Brock v. Brown, 10 Vet. App. 155, 
160-61 (1997)] to the veteran's claim now before it, and it 
must do so within the scope of the VCAA letter.  It must 
explain to the veteran the differences between an undiagnosed 
illness and a diagnosed illness and the nuances of Persian 
Gulf claims.  Accordingly, the Board finds that VA has not 
satisfied its duty under the VCAA to notify and assist the 
appellant with regards to his claim.  Because the RO has not 
done this, the claim must be returned to the RO/AMC so that 
another, more complete, VCAA letter may be accomplished.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

The Board further finds that since the claim must be remanded 
for issuance of a new VCAA, additional medical evidence 
should be obtained with respect to all four claimed 
disabilities/disorders.  Specifically, the Board believes 
that the medical evidence contained in the claims folder is 
incomplete and possibly inconclusive.  For example, the 
veteran has been seen at his local VA medical center for 
various maladies.  As a result of this, a medical provider 
has provided write-ups concerning the etiology of various 
disorders.  However, those write-ups have been somewhat vague 
and couched with words such as "possible" or "may be 
related".  Without conclusive statements, either positively 
or negatively, the Board is unable to adequately and fairly 
evaluate the veteran's claim, and as such, the claim must be 
returned for additional medical testing.  Hence, the claim 
must be remanded so that another, more complete examinations 
may be performed.

Such information is necessary if the Board is to provide 
reasons and bases in its decision on the merits of the 
veteran's claim.  The VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2006).  A thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment (the complete claims 
folder) so that the disability evaluations will be a fully 
informed one should be accomplished.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Based upon the evidentiary record in the instant 
case, as discussed above, and in light of the applicable 
provisions of the VCAA, it is the Board's opinion that such 
examinations should be afforded the veteran before the 
Board's decision on the merits of his claims is issued.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
actions:

1.  The RO/AMC must inform the claimant 
of the requirements involved with his 
claim for an undiagnosed illness 
secondary to service in the Persian Gulf 
theatre of operations, to include the 
granting of the claim on a direct and 
indirect basis in accordance with Combee 
v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994) 
and what he must do in order to prevail 
on his claim for service connection for 
fatigue and a sinus condition.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as set forth in the VCAA as 
specifically affecting the issues on 
appeal.

2.  The RO/AMC should schedule the 
veteran for a VA examination, by an 
appropriate specialist, to evaluate his 
claimed sinus disorder and chronic 
fatigue syndrome, to include being due to 
an undiagnosed disability.  The claims 
folder and this remand are to be made 
available to the examiner before the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.

The examiner is asked to express an 
opinion concerning whether the veteran 
suffers from a sinus disorder and chronic 
fatigue syndrome or simply fatigue, and, 
if so, the etiology of the claimed 
condition.  The examiner should provide 
an opinion as to whether the veteran now 
suffers from a specific condition of an 
undiagnosed illness.  The examiner is 
asked to state whether it is at least as 
likely as not that any such disorder is 
related to any in-service disease or 
injury or due to his service during the 
Persian Gulf War.  Moreover, if the 
examiner determines that the veteran is 
now suffering from a sinus disorder 
and/or chronic fatigue syndrome that 
are/is not an undiagnosed illness, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
that any disorder is due to or began in 
or was caused by his active duty military 
service.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the disabilities, 
such testing or examination is to be done 
before completion of the examination 
report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.

3.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine whether the veteran now suffers 
from a disability of the back, to include 
the residuals of an injury to the 
thoracic segment of the spine.  The 
purpose of this examination is to 
ascertain the etiology of the veteran's 
back disability.  The claims folder, 
including any documents obtained as a 
result of this Remand, should be made 
available to the examiner for review 
before the examination.  The examination 
report should consider all findings 
necessary to evaluate the claim and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.

The examiner is asked to express an 
opinion concerning the etiology of any 
found back disability.  The examiner is 
asked to state whether it is at least as 
likely as not that any found back 
disorder is related to any in-service 
disease or injury or to his service in 
general or to a service-connected 
disability.  If the examiner determines 
that the veteran's back disability did 
not begin in service, the examiner should 
specifically explain why he/she disagrees 
with the veteran's chiropractor.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed back 
disorder, such testing or examination is 
to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  The veteran should be afforded a VA 
urological examination in order to 
determine the etiology of the veteran's 
nephrolithiasis.  The claims folder, 
including any documents obtained as a 
result of this Remand, should be made 
available to the examiner for review 
before the examination.  The examination 
report should consider all findings 
necessary to evaluate the claim and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.

The examiner is asked to express an 
opinion concerning the etiology of the 
veteran's previously diagnosed 
nephrolithiasis.  The examiner is asked 
to state whether it is at least as likely 
as not that his disorder is related to 
any in-service disease or injury or to 
his service in general.  The examiner 
should further make a determination, if 
deemed appropriate, as to whether the 
veteran's nephrolithiasis pre-existed the 
veteran's military service and if so, 
whether the veteran's military service 
aggravated the disorder.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed kidney 
disorder, such testing or examination is 
to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

5.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination. If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  
38 C.F.R. § 4.2 (2006); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the appellant's representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



